                     Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 1 of 16


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                GIBSON, DUNN & CRUTCHER LLP
            8    VERONICA S. MOYÉ (Texas Bar No.                555 Mission Street
                 24000092; pro hac vice)                        San Francisco, CA 94105
            9      vmoye@gibsondunn.com                         Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                    Facsimile: 415.393.8306
           10    2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                               Attorneys for Defendant APPLE INC.
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
           12

           13

           14

           15
                                           UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                    OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

           20                          Plaintiff, Counter-   DEFENDANT APPLE INC.’S MOTION TO
                                       defendant             PARTIALLY SEAL PORTIONS OF THE
           21                                                PARTIES’ TRIAL EXHIBITS AND LIVE
                       v.                                    TRIAL TESTIMONY RELATED THERETO
           22
                 APPLE INC.,
           23
                                       Defendant,
           24                          Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP     DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                              AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-cv-05640-YGR
                        Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 2 of 16


            1                                                          TABLE OF CONTENTS
            2
                                                                                 CONTENTS
            3
                 LEGAL STANDARD ........................................................................................................................... 2
            4
                 DISCUSSION ....................................................................................................................................... 3
            5
                           A.         The Court Should Grant Apple’s Request As To Non-Public Financial
            6                         Information.................................................................................................................... 3
            7              B.         The Court Should Grant Apple’s Request As To Information That Could Aid
                                      A Bad Actor. ................................................................................................................. 6
            8
                           C.         The Court Should Grant Apple’s Request As To Competitively Sensitive
            9                         Information.................................................................................................................... 8
           10              D.         The Court Should Grant Apple’s Request As To Information that Reflects
                                      Sensitive Business Information of Many Third-Party Developers. ............................ 10
           11
                 CONCLUSION ................................................................................................................................... 12
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                  DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                              AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 3 of 16


            1                                                         TABLE OF AUTHORITIES
            2    Cases
            3    Adtrader, Inc. v. Google LLC, No. 17-CV-0782, 2020 WL 6387381 (N.D. Cal. Feb.
            4       24, 2020) ................................................................................................................................... 6

            5    Algarin v. Maybelline, LLC,
                    No. 12-CV-3000, 2014 WL 690410, *3 (S.D. Cal. Feb. 21, 2014) .......................................... 8
            6
                 In re Apple Inc. Device Performance Litig.,
            7        No. 18-MD-2827, 2019 WL 1767158, (N.D. Cal. Apr. 22, 2019) ........................................... 8
            8    Apple Inc. v. Samsung Electronics Co., Ltd.,
            9       727 F.3d 1214 (Fed. Cir. 2013) ............................................................................................. 3, 8

           10    Ctr. for Auto Safety v. Chrysler Grp., LLC,
                     809 F.3d 1092 (9th Cir. 2016)............................................................................................. 8, 10
           11
                 Connor v. Quora, Inc.,
           12       No. 18-CV-07597, 2020 WL 6700473 (N.D. Cal. Nov. 13, 2020)........................................... 6
           13    In re Google Inc. Gmail Litigation,
                     No. 13–MD–02430, 2013 WL 5366963 (N.D. Cal. Sept. 25, 2013) ........................................ 6
           14

           15    Kamakana v. City & County of Honolulu,
                   447 F.3d 1172 (9th Cir. 2006)............................................................................................... 2, 6
           16
                 Lathrop v. Uber Techs., Inc.,
           17       No. 14-cv-05678-JST, 2016 WL 9185002, at *2 (N.D. Cal. Jun. 17, 2016) ............................ 8
           18    Linex Techs., Inc. v. Hewlett-Packard Co.,
                    No. 13-CV-159, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014) ................................................. 3
           19
                 Music Group Macao Commercial Offshore Limited v. Foote,
           20
                   No. 14-CV-03078, 2015 WL 3993147 (N.D. Cal. June 30 2015) ............................................ 6
           21
                 Nixon v. Warner Commc’ns, Inc.,
           22       435 U.S. 589 (1978) .............................................................................................................. 2, 6

           23    Philips v. Ford Motor Co.,
                    No. 14-CV-02989, 2016 WL 7374214 (N.D. Cal. Dec. 20, 2016) ........................................... 2
           24
                 Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,
           25
                    307 F.3d 1206 (9th Cir. 2002)................................................................................................. 11
           26
                 Rodman v. Safeway Inc.,
           27       No. 11-CV-3003, 2014 WL 12787874 (N.D. Cal. Aug. 22, 2014) .......................................... 3

           28    Total Recall Techs. v. Luckey,
                    No. C-15-02281-WHA, 2021 WL 1245357 (Mar. 25, 2021) ................................................. 10
Gibson, Dunn &                                            ii
Crutcher LLP
                  DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                              AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 4 of 16


            1    Vigdor v. Super Lucky Casino, Inc.,
                    No. 16-CV-05326, 2018 WL 4510734 (N.D. Cal. Sept. 18, 2018) .......................................... 3
            2

            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                         iii
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 5 of 16


            1            Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Apple Inc. (“Apple”) files this
            2    Motion to Partially Seal Portions of the Parties’ Trial Exhibits and Live Trial Testimony Related
            3    Thereto. Apple’s final Trial Exhibit List was filed on April 25, 2021, see Dkt. 481, and Apple lodged
            4    its exhibits with the Court on April 29, 2021, in accordance with the Court’s pretrial order, see Dkt.
            5    381. Apple’s final Trial Exhibit List includes a total of 2285 exhibits, 31 of which contain information
            6    Apple here contends is sealable under controlling authority and the Local Rules. See L. R. 79-5
            7    (defining “sealable” “document[s], or portions thereof,” as being “privileged, protectable as a trade
            8    secret or otherwise entitled to protection under the law”). Likewise, Plaintiff Epic Games, Inc.’s
            9    (“Epic”) Exhibit List, see Dkt. 448 and Dkt. 482, identifies a total of 1336 exhibits, 101 of which
           10    contain information Apple here contends is sealable under the Local Rules. Specifically, these trial
           11    exhibits contain (1) non-public, competitively sensitive financial information whose disclosure could
           12    harm Apple; (2) confidential information whose disclosure could aid a bad actor; (3) competitively
           13    sensitive business information, including unannounced Apple products or internal market research;
           14    and/or (4) sensitive business information of Apple’s many third-party developers which, if revealed,
           15    could impact those developers’ competitive standing. 1
           16            Apple accordingly moves to seal portions of the parties’ respective trial exhibits containing
           17    sealable information and live trial testimony directly related thereto. Given the volume of potential
           18    exhibits in this case, the parties met and conferred on April 29, 2021 and Epic proposed that if Apple
           19    desired to protect any of its confidential information at trial, it should file a motion “up front” to put
           20    the issue before the Court before the start of trial. Apple agreed with Epic’s proposal, and accordingly
           21    Apple is filing this motion to seal at the outset of trial, along with a concurrently-filed declaration
           22    containing the particular justification for sealing each individual document at issue. Apple will
           23    continue to meet and confer with Epic regarding redactions where possible.
           24            As trial is already underway, Apple does not expect the Court to rule on every exhibit at this
           25    time, and understands that the Court may prefer to defer a decision on any given exhibit until such time
           26

           27
                  1
                      Notably, over 30% of the exhibits that Apple seeks to seal—i.e., 40 of the 132 documents at
           28         issue—contain sensitive information related to third-party developers, and therefore fall into the
                      final of these four categories of sealable information.
Gibson, Dunn &
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 6 of 16


            1    as the parties can provide context for how it will be used, and whether the document is introduced at
            2    all. Apple expects that only those documents for which either Trystan Kosmynka or Matthew Fischer
            3    is the sponsoring witness are likely to be introduced during the first week of trial (indicated by an
            4    asterisk in the attached declaration). Accordingly, Apple is providing the legal and factual basis for
            5    the sealing of these documents so that, if and when these exhibits are offered for admission, the Court
            6    will have the information it needs to rule on the sealing of that exhibit or related testimony. See Dkt.
            7    547 (Pretrial Order No. 7 Re: Third Party Administrative Motions To Seal) (deferring consideration of
            8    sealing various documents relating to third parties “[w]ithout knowing more about these documents
            9    will be used”).
           10           To the extent such sealable information is to be introduced live at trial, Apple respectfully
           11    requests that the Court (1) grant Apple’s request to seal the sealable information contained within the
           12    exhibit, (2) temporarily limit public access to the trial proceedings to those present live in the courtroom
           13    while sealable information is being discussed, and (3) subsequently seal portions of the transcript
           14    related to sealable information.
           15                                               LEGAL STANDARD
           16           When a party seeks to seal records for use at trial, there is a “strong presumption in favor of
           17    access” that can be overcome only by “compelling reasons.” Kamakana v. City & County of Honolulu,
           18    447 F.3d 1172, 1178 (9th Cir. 2006) (quotation marks omitted). The party seeking to seal the document
           19    or proceedings must “articulate compelling reasons supported by specific factual findings that outweigh
           20    the general history of access and the public policies favoring disclosure.” Id. at 1178–79 (alteration,
           21    citation, and quotation marks omitted). “In general, ‘compelling reasons’ sufficient to outweigh the
           22    public’s interest in disclosure and justify sealing court records exist when such ‘court files might have
           23    become a vehicle for improper purposes,’ such as the use of records to gratify private spite, promote
           24    public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.
           25    Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
           26

           27

           28

Gibson, Dunn &                                                       2
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 7 of 16


            1                                                 DISCUSSION
            2    A.     The Court Should Grant Apple’s Request As To Non-Public Financial Information.
            3           Apple asks the Court to seal specific non-public, competitively sensitive financial information

            4    whose disclosure could harm Apple. As the Supreme Court has recognized, sealing may be appropriate

            5    to prevent judicial documents from being used “as sources of business information that might harm a

            6    litigant’s competitive standing.”   Nixon, 435 U.S. at 598.        Accordingly, courts routinely seal

            7    information where disclosure could harm a litigant’s competitive standing. See, e.g., Philips v. Ford

            8    Motor Co., No. 14-CV-02989, 2016 WL 7374214, at *6 (N.D. Cal. Dec. 20, 2016) (concluding that

            9    “need to avoid competitive disadvantage in contract negotiations and undercutting by competitors is a

           10    compelling reason that justifies sealing”); Rodman v. Safeway Inc., No. 11-CV-3003, 2014 WL

           11    12787874, at *2 (N.D. Cal. Aug. 22, 2014) (granting motion to seal “information discussing Safeway’s

           12    pricing strategy”).

           13           Non-public financial information in particular is routinely sealed because it can reveal sensitive

           14    information to a litigant’s competitors that would provide those competitors an unfair advantage in the

           15    future. See, e.g., Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214, 1225 (Fed. Cir. 2013)

           16    (applying Ninth Circuit law and concluding that the district court abused its discretion in denying a

           17    motion to seal as to “profit, cost, and margin data”); Vigdor v. Super Lucky Casino, Inc., No. 16-CV-

           18    05326, 2018 WL 4510734, at *2 (N.D. Cal. Sept. 18, 2018) (sealing “business and financial information

           19    relating to the operations of Defendants”); Linex Techs., Inc. v. Hewlett-Packard Co., No. 13-CV-159,

           20    2014 WL 6901744 (N.D. Cal. Dec. 8, 2014) (concluding that sensitive financial information falls

           21    within the class of documents that may be filed under seal).

           22           Apple draws the Court’s particular attention to the following exhibits which fall within this

           23    category of confidential material and are sealable for the reasons noted above:

           24           •   DX-5338, PX-2306 – These documents are natively produced, non-public transactional data

           25               for Apple.     The data provides detailed, competitively, sensitive, and confidential

           26               information about virtually every aspect of the App Store. Most critical here, it provides

           27               information about historical revenues from each developer in the App Store, as well as

           28               transaction by transaction data. This data could potentially be used not just by competitors

Gibson, Dunn &                                                      3
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 8 of 16


            1             of Apple, but also by competitors of the many, many developers whose information is
            2             implicated in this dataset. This data represents the core of Apple’s confidential information
            3             about the App Store, and also the core of what developers expect will be maintained in
            4             confidence when they join the App Store.
            5         •   DX-3323 – This document is a slide deck providing a business overview of the App Store.
            6             The document contains non-public and competitively sensitive financial information about
            7             the App Store, including the number of paying accounts and total billings by region. The
            8             document also contains confidential information about potential changes to and new
            9             features for the App Store, as well as critical analyses of the existing design of the App
           10             Store.
           11         •   PX-0092 – This document includes non-public, unaudited, and competitively sensitive
           12             financial data for the App Store covering the period through Q2 FY 2020.
           13         •   PX-0414 – This document includes detailed, non-public information about Apple’s Search
           14             Ads feature, which is at best tangential to the issues being litigated in this case. This
           15             includes confidential and competitively sensitive future-looking information.
           16         •   DX-4611 – This document contains non-public, detailed sales data and financial
           17             information data for the iPhone, iPad, and iPod Touch through FY 2019.
           18         •   PX-0432 – This document includes non-public detailed financial data for iTunes through
           19             Q3 FY 2020.
           20         •   PX-0603 – This document is an Excel file containing detailed non-public marketing costs
           21             associated with the App Store including for Q4 FY 2020.
           22         •   PX-0604 – This document is an Excel file containing detailed non-public and competitively
           23             sensitive information regarding certain developer relations costs associated with the App
           24             Store, including for Q4 FY 2020.
           25         •   PX-0605 – This document is an Excel file containing detailed non-public and competitively
           26             sensitive information regarding certain developer relations costs associated with the App
           27             Store for the period through Q4 FY 2020.
           28

Gibson, Dunn &                                                   4
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 9 of 16


            1            •   PX-0606 – This document is an excel spreadsheet showing non-public, unaudited,
            2                competitively sensitive financial information for various lines of business at Apple through
            3                Q1 of 2020.
            4            •   PX-0607 – This document is an Excel file setting forth several categories of non-public
            5                financial information related to iTunes for the period through Q3 FY 2020.
            6            •   PX-0611 – This document includes non-public financial data for the App Store through Q2
            7                FY 2020. These figures are not made public, have not been audited, and do not necessarily
            8                reflect all costs associated with the App Store.
            9            •   PX-2171 – This document is an August 2019 slide deck that includes confidential business
           10                information and non-public financial information. The document includes billing revenues,
           11                including forecasts, for the App Store, as well as subscription data for different categories
           12                of apps. The document discusses confidential and competitively sensitive future-looking
           13                business plans for growth, and detailed financial projections.
           14            •   PX-2363 – This document is a January 2020 email chain containing specific, competitively
           15                sensitive, and non-public financial information.
           16            •   PX-2391 – This document is a December 2019 slide deck containing competitively
           17                sensitive, non-public financial information and forecasts.
           18            •   PX-2392 – This document is a September 2019 slide deck reflecting confidential financial
           19                information, including data regarding operating margins and revenue growth.
           20            In addition to these documents, the following additional exhibits likewise fall within this
           21    category for reasons similar to those discussed above, as articulated more fully in the concurrently-
           22    filed Declaration of Rachel S. Brass: DX-3122; DX-3137; DX-3446; DX-3479; DX-3789; DX-3820;
           23    DX-3911; DX-4094; DX-4178; DX-4199; PX-0059; PX-0413 2; PX-0602; PX-0608; PX-0612; PX-
           24    2165; PX-2167; PX-2168; PX-2302; PX-2364; PX-2366; PX-2367; PX-2369; PX-2382; PX-2385;
           25    PX-2928.
           26

           27

           28     2
                      PX-0413 and PX-0414 are included in the parties’ April 27, 2021 Stipulation and [Proposed]
                      Order Regarding Admissibility of Documents Submitted with Four-Hour Deposition (Dkt. 498).
Gibson, Dunn &                                                    5
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 10 of 16


            1    B.     The Court Should Grant Apple’s Request As To Information That Could Aid A Bad
                        Actor.
            2
                        Apple requests that the Court seal specific information that could aid third parties in harming
            3
                 Apple or its customers, such as details about Apple’s security policies and internal processes like
            4
                 Apple’s App Review process. Sealing of court records is appropriate “when such ‘court files might
            5
                 . . . become a vehicle for improper purposes.’” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S.
            6
                 at 598). For example, courts have sealed information that could be used by a bad actor to breach a
            7
                 company’s internal security system. See, e.g., Connor v. Quora, Inc., No. 18-CV-07597, 2020 WL
            8
                 6700473, at *2 (N.D. Cal. Nov. 13, 2020) (sealing “information regarding Quora’s investigation into
            9
                 the data breach incident that could be used by a bad actor to exploit and breach Quora’s systems”);
           10
                 Music Group Macao Commercial Offshore Limited v. Foote, No. 14-CV-03078, 2015 WL 3993147,
           11
                 at *5 (N.D. Cal. June 30 2015) (“[C]ourts have found a party’s tangible concern about future cyber
           12
                 attacks or hacking is a compelling reason to seal materials.”); In re Google Inc. Gmail Litigation, No.
           13
                 13–MD–02430, 2013 WL 5366963, at *3 (N.D. Cal. Sept. 25, 2013) (finding compelling reasons
           14
                 existed to seal “information that if made public . . . could lead to a breach in the security of the Gmail
           15
                 system”). Similarly, courts seal information that could be abused by bad actors to harm the parties’
           16
                 themselves. See, e.g., Adtrader, Inc. v. Google LLC, No. 17-CV-0782, 2020 WL 6387381, at *2 (N.D.
           17
                 Cal. Feb. 24, 2020) (sealing information where “disclosing to bad actors who would seek to manipulate
           18
                 Google’s systems information about how Google detects and reacts to invalid traffic”).
           19
                        Sealing here is necessary because third parties could use the identified information to evade
           20
                 Apple’s important security policies and to manipulate Apple’s App Review process. Apple takes many
           21
                 steps, and undertakes substantial efforts, to safeguard information—including its trade secrets and data
           22
                 of its customers and developers who use Apple’s technology—and keeping the details of those efforts
           23
                 confidential is important to their effectiveness. Public disclosure of this detailed information would
           24
                 risk providing assistance to competitors and third parties seeking to unlawfully access or steal data. In
           25
                 addition, Apple has designed a rigorous App Review process, using proprietary review tools and
           26
                 information, to protect users and developers alike from fraud, malware, and unwarranted intrusion into
           27
                 their privacy, as well as to evaluate the operation and reliability of proposed apps and app updates. The
           28

Gibson, Dunn &                                                      6
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 11 of 16


            1    Court should seal the identified information in order to ensure that bad actors cannot use it to
            2    circumvent Apple’s important review processes.
            3           Apple directs the Court’s particular attention to the following exhibits which fall within this
            4    category of confidential material and are sealable for the reasons noted above:
            5           •   PX-2245 – This document includes a discussion of Apple’s efforts to reverse engineer
            6               particular forms of software used by fraudsters, as well as an explanation of how these
            7               fraudulent methods work. The email also includes confidential and sensitive information
            8               regarding potential technical solutions to curbing the effectiveness of such fraudulent
            9               software and the fraudsters who attempt to deploy it. The document also contains an
           10               explanation of a potential method to assist in defending against cheaters and hackers.
           11               Release of this information would potentially assist bad actors in avoiding Apple’s efforts
           12               to maintain the security and privacy of its users.
           13           •   PX-2006 – This document is an internal discussion among the App Review team discussing
           14               the security implications of allowing developers to add certain features to their apps. The
           15               document discusses the technical details of such features and how they might be
           16               implemented in a manner consistent with Apple’s security protocols. The document also
           17               includes a discussion regarding the privacy implications of the feature, including changes
           18               to the App Review process that may be needed in order to protect against abuse.
           19           •   PX-2090 – This document is an email exchange among members of Apple’s App Review
           20               and security team regarding an app operating in violation of the App Store guidelines. The
           21               document includes highly confidential source code for the third-party app, as well as a
           22               discussion of how to detect certain fraudulent app functions.
           23           In addition to these documents, the following additional exhibits likewise fall within this
           24    category for reasons similar to those discussed above, as articulated more fully in the concurrently-
           25    filed Declaration of Rachel S. Brass: DX-3685; PX-2051; PX-2075; PX-2102; PX-2134; PX-2142;
           26    PX-2174; PX-2201; PX-2248; PX-2297; PX-2331; PX-2332; PX-2336; PX-2350; PX-2387.
           27

           28

Gibson, Dunn &                                                      7
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 12 of 16


            1    C.     The Court Should Grant Apple’s Request As To Competitively Sensitive Information.
            2           Apple seeks to seal competitively sensitive information including future-looking product

            3    information, such as plans to develop yet undisclosed new products. Public access to this information

            4    would cause Apple economic harm and put it at a competitive disadvantage. See Ctr. for Auto Safety

            5    v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016); In re Apple Inc. Device Performance

            6    Litig., No. 18-MD-2827, 2019 WL 1767158, *2 (N.D. Cal. Apr. 22, 2019) (finding compelling reasons

            7    may exist to seal “product development plans”); Algarin v. Maybelline, LLC, No. 12-CV-3000, 2014

            8    WL 690410, *3 (S.D. Cal. Feb. 21, 2014) (compelling reasons found to seal information related to

            9    product development where “[p]ublic disclosure of L’Oréal’s confidential business material, marketing

           10    strategies, product development plans could result in improper use by business competitors seeking to

           11    replicate L'Oréal's business practices and circumvent the time and resources necessary in developing

           12    their own practices and strategies”).

           13           In addition to future product information, Apple also seeks to seal as competitively sensitive

           14    certain market research reports which were either commissioned by or conducted by Apple to gain

           15    unique insights into consumers and gain a competitive advantage. Samsung, 727 F.3d at 1228 (finding

           16    “Apple has a strong interest in keeping its market research reports confidential,” such that compelling

           17    reasons existed to seal “market research reports [which] contain information that Apple’s competitors

           18    could not obtain anywhere else”); Lathrop v. Uber Techs., Inc., No. 14-cv-05678-JST, 2016 WL

           19    9185002, at *2 (N.D. Cal. Jun. 17, 2016) (“[U]nder Ninth Circuit law . . . internal reports are

           20    appropriately sealable under the ‘compelling reasons’ standard where that information could be used

           21    to the company’s competitive disadvantage.”).

           22           Sealing is necessary here because public disclosure of this information would risk competitors

           23    gaining an unfair business advantage by benefiting from Apple’s efforts into product development and

           24    market research that Apple intended to keep confidential. Apple takes many steps, and undertakes

           25    substantial efforts, to safeguard information—including its trade secrets—and keeping those efforts

           26    confidential is important to their effectiveness.

           27           Apple directs the Court’s particular attention to the following exhibits which fall within this

           28    category of confidential material and are sealable for the reasons noted above:

Gibson, Dunn &                                                       8
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                    Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 13 of 16


            1         •   DX-3479 – This document describes Apple’s competitive approach to the market for digital
            2             game transactions, including with respect to potential product enhancements or rollouts to
            3             improve the iOS experience, as well as strategic business acquisitions or partnerships. The
            4             document also sets forth competitively sensitive information about Apple’s approach to
            5             growing competition in the market.
            6         •   DX-3516 – This document contains details about the design and rollout of a new
            7             product. The document discusses the key design elements of the product, as well as testing
            8             protocols for the product. The document reflects proprietary, non-public information about
            9             Apple's business plans.
           10         •   DX-3820 – This document is slide deck containing competitively sensitive strategic
           11             analyses of the planned growth and development of the App Store, including past and
           12             projected revenues from various segments.       The slides on pages 27–29 also contain
           13             confidential third-party information about the billings revenues associated with particular
           14             apps. Later slides reflect competitively sensitive information regarding potential new
           15             products and business opportunities for developers, and confidential analyses of the App
           16             Store’s products and business model.
           17         •   DX-4094 – This document is a slide deck regarding the business performance and outlook
           18             of the App Store. The document provides competitively sensitive non-public information
           19             about current and projected revenues for the App Store. It also discusses confidential
           20             upcoming non-public and future-looking information regarding business initiatives and
           21             product developments.     The slide deck also includes detailed, non-public financial
           22             information about the App Store, broken down by region.
           23         •   PX-0059 – This document is a slide deck for FY 2020 regarding the business performance
           24             and outlook of the App Store. The document provides non-public information about current
           25             and projected revenues for the App Store. It also discusses confidential and competitively
           26             sensitive information regarding upcoming business initiatives and product developments.
           27             The slide deck also includes detailed, non-public financial information.
           28

Gibson, Dunn &                                                   9
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 14 of 16


            1           •   PX-0469 – This document is a slide deck from October 2020 that provides non-public
            2               information about iOS. In particular, the document provides confidential metrics regarding
            3               the usage of certain features on iOS and data about OS usage across Apple’s userbase, as
            4               well as competitively sensitive information about usage of specific third-party apps offered
            5               for iOS.
            6           •   PX-2089 – This document sets forth analytics regarding certain features and products on
            7               the App Store, including Apple’s competitively sensitive information about its approach to
            8               combatting fraudulent apps. The document also includes non-public financial information
            9               about customer spending through certain features of the App Store, as well as projected
           10               financial costs associated with the distribution of certain types of fraudulent apps.
           11           •   PX-2367 – This document is a detailed table containing competitively sensitive data
           12               regarding billings and subscriptions, broken down by country.
           13           In addition to these documents, the following additional exhibits likewise fall within this
           14    category for reasons similar to those discussed above, as articulated more fully in the concurrently-
           15    filed Declaration of Rachel S. Brass: DX-3137; DX-3174; DX-3377; DX-3381; DX-3447; DX-3465;
           16    DX-3773; DX-3789; DX-3896; DX-4089; DX-4149; DX-4170; DX-4178; DX-4214; DX-4312; DX-
           17    4495; DX-5525; PX-0314; PX-0747; PX-0750; PX-0850; PX-2172; PX-2272; PX-2295; PX-2303;
           18    PX-2308; PX-2309; PX-2337; PX-2340; PX-2343; PX-2355; PX-2359; PX-2363; PX-2369; PX-2376;
           19    PX-2377; PX-2378; PX-2379; PX-2382; PX-2389; PX-2390.
           20    D.     The Court Should Grant Apple’s Request As To Information that Reflects Sensitive
                        Business Information of Many Third-Party Developers.
           21
                        Apple also seeks to seal information that reflects sensitive business information of its many
           22
                 third-party developers which, if revealed, could impact those developers’ competitive standing. See
           23
                 Ctr. for Auto Safety, 809 F.3d at 1097. Although third parties generally are able to assert their own
           24
                 confidentiality interests, in some cases a particular document implicates the information of so many
           25
                 third parties that it would be a burden to this Court, the parties, and the third parties to attempt to
           26
                 coordinate sealing applications for those exhibits. See, e.g., Total Recall Technologies v. Luckey, No.
           27
                 C-15-02281-WHA, 2021 WL 1245357, *1 (Mar. 25, 2021) (finding as legitimate “a request to seal a
           28

Gibson, Dunn &                                                     10
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 15 of 16


            1    spreadsheet containing the names and addresses of multiple uninvolved third parties”). Thus, Apple
            2    respectfully requests that the Court exercise its “broad latitude” in sealing matters (Phillips ex rel.
            3    Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)) to maintain the sensitive
            4    information related to these third parties under seal.
            5           Apple directs the Court’s attention to the following exhibits which fall within this category of
            6    confidential material and are sealable for the reasons noted above:
            7           •   DX-3248 – This document contains the proprietary information of a third-party market
            8               research firm, and public disclosure could unfairly prejudice that party. Apple requested
            9               third-party permission to use the exhibit publicly; such permission has not been provided.
           10           •   PX-0191 – This document contains an analysis by Apple’s App Review team of a new
           11               subscription service by a third-party developer. In the course of analyzing the service, the
           12               App Review members discuss and disclose revenue information for other developers who
           13               may be affected by the proposed service. The discussion of both the proposed subscription
           14               service and the developers’ revenue constitute confidential information, both about
           15               potential business strategies and about the amount of revenue certain developers derive from
           16               the App Store.
           17           •   PX-2075 – This document reflects non-public communications with a third-party developer
           18               regarding a potential product launch. The document includes a detailed and extensive
           19               collection of proprietary, raw analysis by the developer showing the operation of the
           20               developer’s analysis engines. This information could be relevant to a competitor.
           21           •   PX-2126 – This document is a 2018 email chain discussing confidential information about
           22               a third-party developer’s anticipated product launch on iOS and sensitive business plans
           23               related to the same. The document also contains specific, confidential third-party developer
           24               revenue data for various different apps, which are identified by name.
           25           •   PX-2333 – This document is a July 2020 email chain containing confidential information
           26               related to the particulars of a third-party developer’s modifications to an app submission.
           27               Specifically, the Apple employees on the chain note the technical changes that the developer
           28               made to its app.

Gibson, Dunn &                                                      11
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
                     Case 4:20-cv-05640-YGR Document 577 Filed 05/04/21 Page 16 of 16


            1           In addition to these documents, the following additional exhibits likewise fall within this
            2    category for reasons similar to those discussed above, as articulated more fully in the concurrently-
            3    filed Declaration of Rachel S. Brass: DX-3820; DX-4094; DX-4170; DX-4178; DX-5525; PX-0059;
            4    PX-0201; PX-0302; PX-0303; PX-0462; PX-0514; PX-0520; PX-2061; PX-2108; PX-2116; PX-2121;
            5    PX-2140; PX-2143; PX-2237; PX-2240; PX-2262; PX-2311; PX-2313; PX-2326; PX-2327; PX-2328;
            6    PX-2336; PX-2342; PX-2360; PX-2361; PX-2380; PX-2897; PX-2907; PX-2913; PX-2914.
            7           From among the above referenced documents, Apple is moving to provisionally seal two
            8    documents (PX-2126 and PX-0191) that implicate Amazon’s business. Apple is providing notice of
            9    this motion to Amazon so that it may support sealing of such documents if it so chooses.
           10                                                 CONCLUSION
           11           For the foregoing reasons, Apple respectfully requests that the Court partially seal the identified
           12    information.
           13

           14

           15    Dated: May 3, 2021                            Respectfully submitted,
           16                                                  GIBSON, DUNN & CRUTCHER LLP
           17

           18                                                  By:        /s/ Rachel S. Brass
                                                                          Rachel S. Brass
           19

           20                                                  Attorney for Defendant Apple Inc.

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       12
Crutcher LLP
                 DEFENDANT APPLE INC.’S MOTION TO PARTIALLY SEAL PORTIONS OF THE PARTIES’ TRIAL EXHIBITS
                             AND LIVE TRIAL TESTIMONY RELATED THERETO, 4:20-CV-05640-YGR
